SOMERYILLE, J.
—The present suit involves a new phase of the act of Congress, approved June 3d, 1856, entitled “ An act granting public lands’, in alternate sections, to the State of Alabama, to aid in the construction of certain railroads in said State” (11 U. S. Stat. at Large, 17-18), a law which has been heretofore many times before this court for construction.— Ware v. Swann, 79 Ala. 330; Standifer v. Swann, 78 Ala. 88; Swann v. Lindsey, 70 Ala. 507. This act, which was afterwards revived and kept in force by the subsequent act of April 10, 1869 (16 U. S. Stat. at Large, 45), granted to the State of Alabama, for the purpose of aiding in the construction of two railroads therein named, which were afterwards consolidated under the corporate name of the “Alabama and Chattanooga Railroad Company,” every alternate section of land designated by odd ' *482numbers, and within six miles of either side of the projected line of said roads.
It is contended that the grant embraces all odd sections of land in Alabama, which are within six miles of that portion of the road which has been constructed through the State of Georgia, the land in controversy being within this category.
We can see nothing in the act which warrants such a construction of it. It nowhere declares, either expressly, or by what we deem to be clear implication, that lands situated in Alabama are granted to aid in the construction of any part of either of these roads located out of the State. This view alone would be conclusive of this case, against the appellants, upon the now well-settled principle of the common law, that public grants are always strictly construed against the grantees, and in favor of the government, and they, therefore, pass nothing to the grantee by implication. This rule has often been applied to legislative grants made by the government to corporations, and the principle announced, contrary to that of the civil law, that, while such grants will be interpreted, as far as possible, to effect the intention of the grantor, yet, in cases of doubt or ambiguity, they will always be construed most strongly against the grantee, and in favor of the public, so that what is not unequivocally granted will be deemed to have been withheld.— Charles River Bridge v. Warren Bridge, 11 Pet. 421; Rice v. Railroad Co., 1 Black, 359; Slidell v. Grandyear, 111 U. S. 412; Richmond R. R. Co. v. Louisa R. R. Co., 13 How. (U. S.) 81; Sedgwick on Stat. & Const. Law, 338-341.
But we may go further, and say, that all the implications of the act in question are against the construction contended for by appellants’ counsel.
We notice, first, the title of the act, which purports to grant these lands to the State of Alabama, “ to aid in the construction of certain railroads in said State.” This is conceded not to be always a very sure guide by which to ascertain the legislative intent. The titles to acts of Parliament íq England are known formerly to have been framed by the clerk of the house in which the bills originated, and, being no part of the acts, they were séldom read more than once. Hence, there was g;ood reason for the rule, that the title afforded “ no. legislative import,” as was sometimes said. Under the modern rule, the title is regarded as a part of the act, even where the constitution of a State does not make it so, by requiring the subject of the act to be clearly expressed in the title, as is now the case in this and many other States. While it can not be used, apart from the in*483fluence of such a constitutional provision, to extend or restrain any positive provisions contained in the body of the act, it may often be looked to, in doubtful cases, to throw light upon the legislative intention, so as to remove ambiguities. This rule was settled in Alabama, as far back as The State v. Duncan, 9 Port. 260, decided nearly fifty years ago ; and it is now the settled law, both in England and in this country.— U. S. v. Palmer, 3 Wheat. 610; Harris v. San Francisco, 52 Cal. 553. There are, of course, many laws, in which the titles are framed with the view of artfully misleading as to the real purpose of such enactments. There are others embracing “most incongruous provisions, having no reference to the matter, specified in the title.” — Hadden v. The Collector, 5 Wall. 107. In these, and like cases, the title can afford but a dim light in aid of judicial construction. We can discover nothing, hpwever, indefinite or misleading about the title of this act. There are no positive provisions, or even implications, in the body of the act, repugnant to the idea embraced in the title, that the grant was made “to aid in the construction of railroads in said State” of Alabama, and in none other. Had this title read, “to aid in the constraction of railroads in the States of Alabama and Georgia,” it is manifest that a strong argument could and would be urged in favor of the appellants’ contention, based on the implied intention suggested by such a title,'
A strong implication in the same direction is also afforded by section 4 of the act. This section devolved on the Governor of Alabama the duty of certifying to the Secretary of the Interior, at Washington, when any twenty continuous miles of these roads were completed, so that the lands might be sold or disposed of in the mode prescribed by the terms of the law, and only as the work of construction progressed. The Governor of Alabama was selected for the discharge of this duty, for obvious reasons. He could easily inform himself as to the progress of any road within his own jurisdiction, and satisfactorily certify as to its status. It would not be so as to the construction of a railroad in another State. It would require unambiguous language to authorize the inference that the Governor of Alabama, and not the Governor of Georgia, would be selected to give official information to the General Government of a matter transpiring in Georgia.
We need pursue the argument no further. Every elementary principle of construction forces the conclusion, that the proposition urged by appellants’ counsel can not be sustained. The charge of the court, to find for the defendant, was free, from error; and the judgment is affirmed.